Citation Nr: 0025606	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-34 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran's net worth in 1997 constituted a bar to 
the receipt of Section 306 disability pension benefits in 
1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel






INTRODUCTION

The veteran served on active duty from August 1942 to 
February 1943.  In a July 1997 corpus of estate 
determination, the Department of Veterans Affairs (VA) 
Regional Office, Cleveland, Ohio, determined that the net 
worth of the veteran was a bar to the receipt of Section 306 
disability pension benefits.  Accordingly, his benefits were 
terminated effective in January 1998.  The veteran appealed 
from the decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of Section 306 disability 
pension benefits at the protected rate of $120 per month.  
His award included an additional allowance for a dependent 
spouse.  

3.  As of June 1997, the veteran was 76 years old.  His 
spouse was 67.  

4.  The reported assets of the veteran and his spouse as of 
February 1997 consisted of $32,869 in bank accounts and 
certificates of deposit.  

5.  The income of the veteran and his spouse consisted of 
Social Security benefits of $636.80 per month for the veteran 
and $238 for the veteran's wife or $874.80 per month.  They 
each received interest of $408 in 1997 and he received an 
arts council grant of $1967. 

6.  Incomplete expenses well below the poverty level were 
reported for 1997.  The estate of the veteran and his spouse 
increased for several years prior to 1998, but their estate 
is not of such size that some part should be consumed when 
all pertinent factors are considered.  
CONCLUSION OF LAW

The veteran's net worth did not constitute a bar to the 
receipt of Section 306 disability pension benefits as of 
1997.  38 U.S.C.A. § 1522, as constituted on December 31, 
1978; 38 C.F.R. § 3.263 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the veteran has been disabled due to 
the effects of childhood polio since 1974.  He had been in 
receipt of Section 306 disability pension benefits at the 
protected rate of $120 per month for many years.  His wife 
had been included as a dependent on his award.  In a July 
1997 corpus of estate determination, the regional office held 
that the net worth of the veteran constituted a bar to the 
continued receipt of Section 306 disability pension benefits.  
Accordingly, his benefits were terminated effective in 
January 1998.  The veteran appealed from that decision.  

The law provides for consideration of the corpus of the 
estate of a claimant in determining entitlement to pension.  
Payment of pension is not permitted where the claimant's 
estate is such that under all the circumstances, including 
consideration of his income, it is reasonable that some part 
of the corpus be consumed for the claimant's maintenance.  
38 U.S.C.A. § 522, as constituted on December 31, 1978; 
38 C.F.R. § 3.263.  

In determining the corpus of estate of a veteran for 
Section 306 disability pension purposes, only the estate of 
the veteran will be considered.  "Corpus of estate" and "net 
worth" mean the market value, less mortgages or other 
encumbrances, of all real and personal property owned by the 
claimant except the claimant's dwelling including a 
reasonable lot area, and personal effects suitable to and 
consistent with the claimant's reasonable mode of life.  In 
determining whether some part of the claimant's estate should 
be consumed for his maintenance, consideration will be given 
to the amount of the claimant's income, together with the 
following factors:  Whether the property can be readily 
converted into cash at no substantial sacrifice; ability to 
dispose of property as limited by community property laws; 
life expectancy; number of dependents; and potential rate of 
depletion, including unusual medical expenses for the 
claimant and his dependents.  38 C.F.R. § 3.263.  

In this case, on the veteran's February 1997 Eligibility 
Verification Report, he indicated that he and his wife had 
some $32,000 in bank deposits and certificates of deposit.  
The record also indicates that the veteran was in receipt of 
Social Security benefits of $636.80 per month and his wife 
was in receipt of Social Security benefits of $238 per month 
or a total of $874.80 per month.  In addition, they had other 
income for 1996 of some $2,800.  On a June 1997 report, the 
veteran listed monthly expenses of only $458.50. However, 
after the case was certified to the Board the veteran 
submitted a partial list of additional expenses, not 
previously reported.  That list, which does not appear to be 
comprehensive, indicates, at a minimum, that they had ongoing 
medical and home repair/improvement expenses which added, on 
average, several thousand dollars to their annual expenses.  
Furthermore, the Board notes that some of the reported 
expenses appear to be rather low estimates, such as $200 per 
month for food and $20 per month for clothing.  He has a 
telephone, but reported no phone expense, and did not list 
any amounts for other items normally considered relatively 
essential.  It is apparent that if the veteran and his wife 
are living on the amount reported, they are scrimping and 
doing without many normal amenities.  The veteran reported 
absolutely no medical expenses on the June report, although 
he had listed over $2,250 in medical expenses on the February 
report.  

The veteran has reported that he and his wife have been 
living as they do in anticipation of increased future 
expenses and had a large net worth in 1997 for known bills 
which would soon be paid.  The veteran's account, while not a 
fully documented accounting, is plausible and realistic.  

It should also be commented that, for purposes of Section 306 
disability pension, only the estate of the veteran needs to 
be considered.  In this regard, the $32,000 in bank deposits 
and certificates of deposit reported on the veteran's 
February 1997 Eligibility Verification Report apparently 
constitutes joint accounts.  Thus, only one half of the 
$32,000 or $16,000 would be considered as part of the 
veteran's estate.  Given his age, and the relative youth of 
his wife, that amount does not appear to be excessive for 
continued receipt of Section 306 disability pension benefits.  

The Board notes that, under VA guidelines, VA Manual M21-1, 
Part IV, paragraph 16.04(c), (December 1995), a determination 
regarding excessive net worth is a question of fact and no 
specific dollar amount can be designated as excessive net 
worth.  The Board notes further that, under 
paragraph 16.04(c)(9) of M21-1, a formal administrative 
decision is required if a claimant has an estate of at least 
$50,000 and it has been determined that net worth is not a 
bar to entitlement.  That section provides that the 
claimant's net worth should always be considered even though 
it might be below $50,000.  The section further indicates 
that net worth if substantially less than $50,000 could be a 
bar to benefits in a particular case.  However, in the 
instant appeal, the veteran's net worth, at most was only 
some $16,000 and in the Board's judgment, that sum was not 
excessive for continued receipt of Section 306 disability 
pension benefits at that time.  Accordingly, under the 
circumstances, the Board concludes that the veteran's net 
worth as of June 1997 was not a bar to the continued receipt 
of Section 306 disability pension benefits.  In arriving at 
its decision in this regard, the Board has resolved all doubt 
in favor of the veteran.  38 U.S.C.A. § 5107.  This decision 
would not, of course, preclude further review of the award if 
further significant increase in his net worth would be 
documented when the veteran's financial information is 
updated for the period since June, 1997.  


ORDER

The veteran's net worth as of 1997 did not constitute a bar 
to the receipt of Section 306 disability pension benefits in 
1998.  The appeal is granted.  



		
ROBERT D. PHILIPP
	Veterans Law Judge





 

